Matter of Harmony W. (Jessica W.) (2021 NY Slip Op 00678)





Matter of Harmony W. (Jessica W.)


2021 NY Slip Op 00678


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND BANNISTER, JJ.


85 CAF 20-00088

[*1]IN THE MATTER OF HARMONY W. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA W., RESPONDENT-APPELLANT. (APPEAL NO. 3.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MELISSA J. HORVATITS OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an amended order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered February 19, 2019 in a proceeding pursuant to Social Services Law § 384-b. The amended order terminated the parental rights of respondent with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Family Ct Act § 1113; Matter of Liliana G. [Orena G.], 91 AD3d 1325, 1326 [4th Dept 2012]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court